
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement


--------------------------------------------------------------------------------

This Amended and Restated Tax Sharing Agreement is made and entered into as of
February 7, 2001 by and among The Dow Chemical Company, a Delaware corporation
("Dow"), as Common Parent, on behalf of itself and the other members of the Dow
Group (other than any member of the UCC Group), and Union Carbide Corporation, a
Delaware corporation ("UCC"), on behalf of itself and the other members of the
UCC Group.

        WHEREAS, Dow is the Common Parent of the Dow Group, and files a
Consolidated Return for the Dow Group, which prior to February 7, 2001, did not
include the UCC Group;

        WHEREAS, UCC is the Common Parent of an Affiliated Group comprised of
UCC and its Subsidiaries, and prior to February 7, 2001, filed a Consolidated
Return for the UCC Group;

        WHEREAS, certain state and local consolidated, combined or unitary
income or franchise tax returns are filed for various Members or for the Dow
Group;

        WHEREAS, the UCC Group became part of the Dow Group on February 7, 2001,
as a result of a triangular merger transaction;

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

1.     Definitions

The following terms as used in this Agreement, shall have the meanings set forth
below:

(a)Affiliated Group shall have the meaning attributed to that term in
Section 1504(a) of the Code.

(b)Agreement shall mean this Tax Sharing Agreement, as amended from time to
time.

(c)Allowable Tax Attributes are defined in Section 7(b).

(d)Business Day shall mean a day in the City of New York, N.Y., that is not a
legal holiday or a day on which banking institutions are authorized or obligated
by law to close.

(e)Code shall mean the Internal Revenue Code of 1986, as amended, and shall
include corresponding provisions of any subsequently enacted federal tax laws.

(f)Combined Return shall mean any non-federal tax return that (a) is filed on a
combined, consolidated or unitary basis between or among (i) the Dow Group, or
any Member thereof, and (ii) the UCC Group, or any Member thereof, and (b) where
any Member of the Dow Group (other than the UCC Group) makes any payment to the
appropriate state or local tax authority on behalf of all Members of the Dow
Group and the UCC Group included in such return.

(g)Common Parent shall have the meaning of that term as it is used in the
Consolidated Return Regulations.

(h)Completion means for any Taxable Year of the Dow Group, shall mean the date
on which the final Consolidated Return is filed.

(i)Consolidated Return, for any Taxable Year of the Dow Group, shall mean a
consolidated federal income tax return filed pursuant to section 1501 of the
Code by the Common Parent for such Taxable Year.

(j)Consolidated Return Regulations shall mean Income Tax Regulations Sections
1.1502-1 through 1.1502-100 (26 C.F.R.), as amended from time to time.

(k)Dow Group, as of any particular date, shall mean the Affiliated Group of
which Dow (or any successor thereto) is the Common Parent as of such date.

24

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

(l)Dow Group Consolidated Tax Liability shall mean the consolidated U.S. federal
income tax liability of the Dow Group for any Taxable Year for which the Dow
Group files a Consolidated Return.

(m)Effective Date shall mean February 7, 2001.

(n)Final Determination shall mean with respect to any issue or item (i) the
execution of a final irrevocable closing agreement or other settlement agreement
with the Service or the relevant state or local taxing authorities, (ii) the
expiration of the time for filing a claim for refund or, if a refund claim has
been timely filed, the expiration of the time for instigating suit in respect of
such refund claim, (iii) the expiration of the time for filing a petition with
the Tax Court or the relevant state or local tribunal if no such petition has
been filed and no suit has been investigated in respect of the subject matter of
such petition, or (iv) a final unappealable decision of any court of competent
jurisdiction.

(o)Includible Corporation shall have the meaning attributed to that term in
section 1504(b) of the Code.

(p)Income Tax Regulations shall mean the regulations (26 C.F.R.), as amended
from time to time, promulgated to the Code.

(q)Member, for any Taxable Year of the Dow Group, shall mean any corporation (or
any predecessor in interest to such corporation under section 381 of the Code or
otherwise which was or is an Includible Corporation) which at any time during
such Taxable Year is an Includible Corporation that is included in the Dow Group
and shall include such corporation which at any time during such Taxable Year is
the Common Parent.

(r)Separate Taxable Income means for any non-federal jurisdiction, with respect
to any UCC Member, the taxable income allocated to such jurisdiction for any
taxable year (but in no case less than zero), determined without reference to
any carrybacks or carryforwards of any net operating loss, net capital loss,
charitable contribution or other item attributable to any other taxable period,
as determined on a basis consistent with the manner in which the members of the
Dow Group's Separate Taxable Income has been determined.

(s)Service shall mean the Internal Revenue Service.

(t)Subsidiary shall mean as to any entity (including the parent corporation) a
corporation that would be an Includible Corporation in an Affiliated Group of
which the parent corporation would be the Common Parent.

(u)Tax Attributes are defined in Section 7(b).

(v)Taxable Year shall mean any taxable year or portion thereof beginning on or
after January 1, 2001 with respect to which a Consolidated Return is filed on
behalf of the Dow Group which includes any UCC Member (or any successor
corporation) provided, however, that if any UCC Member is included in the Dow
Group for only a portion of a Taxable Year of the Dow Group, the "Taxable Year"
with respect to such UCC Member shall include only that portion of the Taxable
Year in which such UCC Member is included in the Dow Group.

(w)UCC Group, as of any particular date, shall mean the Affiliated Group of
which UCC (or any successor thereto) is the Common Parent as of such date.

(x)UCC Member shall mean UCC and those present and future corporations that
would be considered Includible Corporations of an Affiliated Group of which UCC
would be the Common Parent if it were not includible in the Dow Group.

(y)UCC Member's State and Local Tax Liability shall equal for each Combined
Return, (i) the Separate Taxable Income of each UCC Member that is included in a
Combined Return and has nexus in the jurisdiction for which the Combined Return
is filed, divided by (ii) the sum of the Separate Taxable Incomes for all
members of the Dow Group that are included in the Combined Return and have nexus
in such jurisdiction, multiplied by (iii) the total tax liability, net of any
tax credits (including net operating losses), reflected on such Combined Return.

25

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

(z)UCC Member's Federal Tax Liability shall, for any Taxable Year, mean the UCC
Member's United States federal income tax liability determined by Dow pursuant
to this Agreement. In making such computation for any such Taxable Year, such
liability shall be determined using any simplifying assumptions and convention
Dow, in its sole discretion, deems necessary to minimize the administrative
burden of making such calculations, including:

(i)Utilizing the highest rate of U.S. federal corporate tax in effect for such
taxable year under section 11 of the Code, as though such rate were the only
income tax rate in effect for such Taxable Year, and

(ii)Assuming that the alternative minimum tax imposed by Section 55 of the Code
is inapplicable.

2.     Scope and Cooperation

(a)    Scope. This Agreement relates solely to (i) U.S. federal income tax
liabilities and (ii) income tax liabilities with respect to certain state and
local jurisdictions in which any UCC Member participates with Dow or any
Subsidiary of Dow (other than UCC or any of its subsidiaries) in the filing of a
Combined Return.

(b)    Cooperation. Dow and UCC shall cooperate, and each shall cause its
respective Subsidiaries to cooperate fully in the implementation of this
Agreement on a consolidated basis, including but not limited to, providing
promptly to the requesting party such assistance and documentation (at the
expense of the providing party) as may be requested by such party in connection
with the preparation or filing of the Consolidated Return (and any Combined
Return), and the conduct of any audit or other examination, or judicial or
administrative proceeding or determination relating thereto.

3.     Filing of Returns

(a)    Appointment of Dow as Agent For Consolidated Return. UCC and each of its
Subsidiaries hereby appoint Dow as their agent, with respect to all periods
during which UCC or such Subsidiary, as the case may be, is a Member of the Dow
Group, for the purpose of filing the Consolidated Return and for making any
election or application or taking any action in connection therewith on behalf
of UCC and such Subsidiary. Nothing herein shall be construed as requiring Dow
to file a Consolidated Return for any Taxable Year; provided, however, that if
Dow decides not to file a Consolidated Return it shall notify UCC in writing
within a period reasonably sufficient to permit UCC to file timely returns for
the UCC Members.

(b)    Dow Control Over Consolidated Return. Dow shall prepare and file, or
cause to be prepared and filed, the Consolidated Return and any other documents
or statements required to be filed with the Service that pertain to the
determination of the Dow Group Consolidated Tax Liability for each Taxable Year
of the Dow Group. In its sole and absolute discretion, but after prior good
faith consultation with UCC on issues which impact any UCC Member's Tax
Liability (if requested by such UCC Member), Dow shall have the right with
respect to any Consolidated Return that it has filed or will file to determine:

(i)    the manner in which such Consolidated Return, as well as any other
documents or statements incidental or related thereto shall be prepared and
filed, including without limitation, the manner in which any item of income,
gain, loss, deduction, expense or credit of any UCC Member shall be reported
therein or thereon;

(ii)    whether any extensions (including extensions of the date for filing or
any statue of limitations) with respect to any Consolidated Return will be
requested;

(iii)    the elections that will be made in any such Consolidated Return by any
Member, including without limitation, elections by any UCC Member;

(iv)    whether to file an amended Consolidated Return and to prosecute,
compromise or settle any claim for refund set forth therein; and

(v)    whether any refunds to which the Dow Group may be entitled shall be
passed by way of cash refund or credited against the Dow Group Consolidated Tax
Liability for any Taxable Year or Taxable Years of the Dow Group.

26

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

UCC and each Subsidiary of UCC hereby irrevocably appoints Dow as its agents and
attorney-in-fact to take any action (including the execution of documents) as
Dow may deem appropriate to effect the foregoing. Nothing contained in this
Agreement shall limit Dow's discretion to determine the manner in which any item
shall be reported on the Consolidated Return.

(c)    Appointment of Dow as Agent for Certain Combined Returns. UCC and each
Subsidiary of UCC hereby appoint Dow as their agent with respect to all periods
during which UCC or such Subsidiary, as the case may be, is a Member of the Dow
Group, for the purpose of filing any Combined Return that Dow (or any Subsidiary
of Dow, other than UCC or any of its Subsidiaries) may elect to file, and making
any election or application or taking any action (including any extension of
statues of limitation) in connection therewith on behalf of UCC and such
Subsidiary. UCC and each of its Subsidiaries hereby consent to the filing of
such returns, and to the making of such elections and applications. Nothing
contained in this Agreement shall be construed as requiring Dow or any
Subsidiary of Dow to file a Combined Return on behalf of UCC or any Subsidiary
of UCC for any Taxable Year. Dow shall in its sole and absolute discretion
determine whether and with respect to which jurisdictions UCC or any of its
Subsidiaries shall participate in the filing of any Combined Return.

(d)    Other Returns. UCC and its Subsidiaries shall be solely responsible for
filing all tax returns not described in subsections (b) and (c) of this
Section 3 and that relate solely to UCC and/or its Subsidiaries.

(e)    Assistance and Responsibility For Support of Returns; Provisions of
Financial Data. UCC and its Subsidiaries shall assist Dow in the filing, to the
extent permitted by law, of a Consolidated Return and such Combined Returns as
Dow elects to file or cause to be filed, by maintaining such books and records
and providing such information as may be necessary or useful in the filing of
such returns and executing any documents and taking any actions which Dow may
reasonably request in connection therewith including without limitation
designing and implementing systems, processes and programs for the compilation
and review of financial data; the review of transactions and accounting methods;
and the preparation of returns and of supporting documentation to assure that
such returns and all related reports and schedules are complete and accurate.
UCC shall, at its own expense, provide Dow with all information required by Dow
to reflect completely and accurately the financial results of the UCC Members in
the Dow Group's Consolidated Return (or a Combined Return). Such information
shall be in such form as determined by Dow from time to time and shall be
delivered to Dow on a mutually agreed upon date, but in no event later than the
first business day in June of the year following such Taxable Year. UCC shall,
at its own expense, maintain sufficient books, records and expertise to support
all returns, positions taken thereon and methods used to prepare such returns
until there has been a Final Determination with respect to all issues included
on such returns. Dow and UCC shall provide one another with such other
information concerning such returns and the application of payments made under
this Agreement as Dow or UCC may reasonably request of one another.

4.     Union Carbide Tax Calculations

For each Taxable Year for which a Consolidated Return or Combined Return is
filed and UCC or any Subsidiary of UCC is a Member of the Dow Group, Dow shall
calculate each UCC Member's tax liability for that portion of the Taxable Year
in which the UCC Member is included in the Dow Group. Dow shall determine the
impact to the separate UCC Members of the Code provisions that require
consolidated calculations but with any simplifying conventions and assumptions
approved or suggested by the Tax Director of Dow. The calculation shall include
gains and losses with respect to deferred intercompany transactions if, and only
if, and to the extent that, such gains or losses are actually restored and
reflected on the Dow Group's Consolidated Return.

5.     Payments by UCC Members

(a)    UCC Member's Federal Tax Liability. For each Taxable Year of the Dow
Group, UCC Members shall pay to Dow the amount of the UCC Member's Federal Tax
Liability in the manner provided in Section 9(a) hereof in the amounts and at
the time or times herein provided.

(i)    In the event that the estimated UCC Member's Federal Tax Liability for
such Taxable Year that will be owed to Dow is greater than zero (after taking
into account the expected use of such UCC Member's Allowable Tax Attributes and
the expected use of other UCC Members' Allowable Tax Attributes), such UCC
Member shall make quarterly payments of its estimated UCC Member's Federal Tax
Liability owed to Dow for such Taxable Year. The amount of each such quarterly
payment shall be determined by Dow and shall equal the amount which such UCC

27

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

Member would be required under Section 6655(d) of the Code (or under any
successor section of the Code) to pay to the Service for such quarter were such
UCC Member to make installment payments of its UCC Member's Federal Tax
Liability owed to Dow for such Taxable Year (after taking into account the
expected use of Allowable Tax Attributes) in accordance with the provisions of
such section. In estimating each UCC Member's Federal Tax Liability to be owed
to Dow, such liability shall be determined using any simplifying assumptions and
conventions that Dow, in its sole discretion, deems necessary to minimize the
administrative burden of such estimation.

(ii)    If the actual UCC Member's Federal Tax Liability owed to Dow for such
Taxable Year exceeds the total estimated payments, if any, which such UCC Member
made pursuant to Section 5(a)(i) hereof for such Taxable Year, such UCC Member
shall pay an amount equal to such excess to Dow by October 31 of the year
following such Taxable Year.

(iii)    If the total estimated payments which any UCC Member made pursuant to
Section 5(a)(i) hereof for such Taxable Year exceeds the actual UCC Member's
Federal Tax Liability owed to Dow, Dow shall pay an amount equal to such excess
to such UCC Member by October 31 of the year following such Taxable Year.

(iv)    Each of the quarterly payments required to be made pursuant to
Section 5(a)(i) hereof shall be made in the manner provided in Section 9(a)
hereof on or before the due date for the payment of the respective quarterly
estimate of the Dow Group Consolidated Tax Liability for such Taxable Year.

(b)    UCC Member's State and Local Tax Liability. For each Taxable Year with
respect to which UCC or any of its Subsidiaries Participates in the filing of a
Combined Return such UCC Member shall pay to Dow, within 30 days of receipt of a
bill from Dow, the UCC Member's State and Local Tax Liability for such Taxable
Year.

(c)    Other Taxes. UCC shall be solely responsible for paying tax with respect
to all tax returns that UCC or any of its Subsidiaries have responsibility for
filing pursuant to this Agreement.

6.     Payments to UCC Members

Any payment that UCC Members may be entitled to receive with respect to their
last Taxable Year pursuant to Section 7(c) hereof shall be paid to such UCC
Member in the manner provided in Section 9(a) hereof on or before December 31 of
the calendar year following the end of the applicable Taxable Year.

7.     Use of Attributes; Additional Rights and Obligations Upon Deconsolidation

(a)    In determining the Dow Group's Consolidated Tax Liability and in
preparing the Consolidated Return for each taxable year, Dow may utilize on
behalf of the Dow Group all the tax attributes and other items of income, gain,
loss, deduction, expense, credit, etc. of UCC and its Subsidiaries arising in
such taxable year or which arose in another taxable year or taxable years and
which properly may be carried back or carried forward to such taxable year,
without regard to whether such attributes and items are concurrently being, have
previously been or may subsequently be utilized in determining for any Taxable
Year or Taxable Years, any UCC Member's Tax Liability. Except as expressly
provided in Section 7(b) and Section 8 of this Agreement, no UCC Member shall in
any manner be entitled to any compensation for the use of any attributes and
other items of income, gain, loss, deduction, expense, credit, etc. of any UCC
Member. Moreover, in the event any UCC Member ceases for any reason to be a
Member of the Dow Group either (A) after any of its tax attributes or items of
income, gain, loss, deduction, expense, credit, etc. has been utilized by Dow on
behalf of the Dow Group in determining the Dow Group's Consolidated Tax
Liability for any Taxable Year or Taxable Years of the Dow Group, but before any
UCC Member has utilized such attribute or item (in whole or in part) in reducing
its payment obligation under Section 5(a) of this Agreement for any Taxable Year
or Taxable Years, or (B) after any of its tax attributes or items of income,
gain, loss, deduction, expense, credit, etc. has been utilized by any UCC Member
in reducing its payment obligation under Section 5(a) of this Agreement for any
Taxable Year or Taxable Years, but before the Dow Group has utilized such
attribute or item (in whole or in part) in determining for any Taxable Year or
Taxable Years, the Dow Group Consolidated Tax Liability, neither the Dow Group
nor the UCC Member, as the case may be, shall be obligated or required to
compensate such other party in any manner for any amount as a result to the
occurrence of such event, except as expressly provided in Sections 7 and 8
below.

28

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

(b)    Dow shall determine tax attributes, including but not limited to, foreign
tax credits, net operating losses and general business credits (collectively
"Tax Attributes"), for each UCC Member on a separate Member basis. For example,
the net operating loss of a UCC Member shall equal the separate net operating
loss of such member and not its share of any consolidated net operating loss of
the Dow Group. The foreign tax credits of a UCC Member shall equal the foreign
taxes paid or deemed paid by such UCC Member. The research and experimentation
credits of a UCC Member shall equal such Member's share of the consolidated
research and experimentation credit as determined pursuant to Income Tax
Regulation Sections 1.41-6. Dow will use reasonable simplifying assumptions and
conventions, including assumptions relating to the order Tax Attributes are
utilized, and the manner in which expiration of Tax Attributes are shared among
Dow Group Members, including UCC Members.

(c)    Dow shall annually determine the amount of Tax Attributes allowed to be
used to reduce any UCC Member's payment obligation to Dow hereunder. Dow shall
determine the cumulative Tax Attributes of each UCC Member during taxable
periods when it is a member of the Dow Group or carried to such a period from a
separate return period by category for each UCC Member which shall be reduced by
sum of the following:

(i)    The amount of any Tax Attributes by category that the UCC Member would
carry to a separate return year if it ceased to be a member of the Dow Group;
and

(ii)    The UCC Member's allocable share of any Tax Attributes that expired at
the Dow Group level;

(iii)    The amount of any Tax Attributes used by the UCC Member to reduce the
UCC Member's payment obligation to Dow for previous Taxable Years in accordance
with this Agreement; and

(iv)    The amount of any Tax Attributes used by any other UCC Member to reduce
such other UCC Member's payment obligation to Dow for previous Taxable Years in
accordance with this Agreement.

The amount of Tax Attributes by category remaining after the above described
calculation is hereinafter referred to as "Allowable Tax Attributes". A UCC
Member may reduce its payment obligation to Dow under Section 5(a) of this
Agreement by the value (as defined below) of its own Allowable Tax Attributes
and the Allowable Tax Attributes of any other UCC Member. If a UCC Member uses
the Allowable Tax Attributes of another UCC Member to reduce its obligation to
Dow, then such UCC Member shall pay the other UCC Member the value (as defined
below) of the Allowable Tax Attributes so used by October 31 of the year
following the applicable Taxable Year. Dow shall determine which other UCC
Member's Allowable Tax Attributes are used. Allowable Tax Attributes may not be
used more than once to reduce a payment obligation to Dow. A UCC Member may not
carry back Allowable Tax Attributes to reduce its payment obligations to Dow for
previous Taxable Years.

(d)    In the event UCC or any of its Subsidiaries ceases for any reason to be a
Member of the Dow group, then within 60 days after the filing of the
Consolidated Return for the last Taxable Year that UCC or such Subsidiary was
included therein, Dow shall inform UCC or such subsidiary, as the case may be,
of the amount of Allowable Tax Attributes as of the end of the UCC Member's last
Taxable Year. Dow shall pay the UCC Member the value (as defined below) of such
Allowable Tax Attributes that are not used by any UCC Member to reduce its
payment obligation to Dow pursuant to this Agreement. Dow's determinations
pursuant to this Section 7(d) shall be presumptively correct and shall be
binding on the parties hereto.

(e)    For purposes of this Section 7, tax credits shall be valued on a
dollar-for-dollar basis and losses or deductions shall be valued at the highest
marginal federal tax rate applicable to corporations (i) for purposes of
Section 7(c) hereof, for the Taxable Year for which the Allowable Tax Attributes
are used to reduce a UCC Member's oligation to Dow, and (ii) for purposes of
Section 7(d) hereof, for the UCC Member's last Taxable Year.

(f)    If a UCC Member at any time acquires the assets and properties of another
UCC Member pursuant to a transaction to which Section 381 of the Code applies or
otherwise, the acquiring UCC Member shall, from and after the date of such
acquisition, be responsible for all of the undertakings and obligations of such
other UCC Member hereunder and shall, from after such date, be entitled to
receive any and all payments that such other UCC Member would be entitled to
receive hereunder. Provided such other UCC Member ceases to exist solely as a
result of such transaction, such event shall not, except as expressly provided
herein, in any way result in any acceleration of the time at which any payments
hereunder are due to or from such other UCC Member, and except as expressly
provided herein to the contrary, all such payments shall be

29

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

made to or by the acquiring UCC Member at the same time or times that such
payments would be payable to or by such other UCC Member had such other UCC
Member continued to exist as a UCC Member hereunder.

8.     Adjustments

(a)    If any adjustment is made with respect to a Taxable Year during which UCC
or any of its Subsidiaries is a member of the Dow Group to any item of income,
gain, loss, deduction, expense or credit of UCC or any Subsidiary of UCC by
reason of the filing of an amended Consolidated Return (or an amended Combined
Return), a claim for refund with respect to such Taxable Year or an audit with
respect to such Taxable Year by the Service (or the applicable State and Local
taxing authority), the amounts, if any, due to or from UCC or a UCC Subsidiary
under this Agreement shall be redetermined by taking into account any such
adjustment and applying the procedures set forth in this Agreement. Dow shall
have sole and absolute discretion, but after prior good faith consultation with
the Tax Director of UCC, to determine whether and in what amount an adjustment
applies to UCC or any of its Subsidiaries. If, as a result of such
redetermination, any amounts due to or from UCC under this Agreement differ from
the amounts previously paid, then except as herein provided, payments of such
difference together with any interest, penalty or addition to tax properly
allocated to UCC shall be made as an adjustment to the UCC Member's Tax
Liability for the current Taxable Year. If such UCC Member is no longer a Member
of the Dow Group, then instead of making an adjustment to the UCC Member's Tax
Liability, the same amount shall be paid to UCC or by UCC in the manner provided
in Section 9(a) as follows: (a) in the case of an adjustment resulting in a
credit or refund of tax, within 10 calendar days of the date on which such
refund or notice of such credit is received by Dow or the UCC Member with
respect to such adjustment, or (b) in the case of an adjustment resulting in a
payment of additional tax, within 10 calendar days of the date on which such
additional tax is paid. Any interest, penalty or addition to tax will be
allocated as Dow, in its discretion, deems just and proper in view of all
applicable circumstances (to the extent practicable, however, such allocations
shall reflect the amount of interest that the UCC Member would have paid on a
stand alone basis). Nothing in this Section 8 shall be construed to entitle UCC
or any Subsidiary of UCC to receive a double benefit or compensation with
respect to any attribute.

9.     Remittance by and to UCC

(a)    Until such time as Dow notifies UCC in writing to the contrary, any and
all payments that UCC and its Subsidiaries are required to make to Dow hereunder
shall be made and remitted by UCC and its Subsidiaries directly to Dow. Dow
shall be responsible for making all payments required to be made by Dow
hereunder to UCC and its Subsidiaries.

(b)    Any payments required to be made hereunder that are not made on or before
such date on which such payment is due under the terms of this Agreement shall
bear interest at the rate specified from time to time pursuant to
section 6621(a)(2) of the Code, and the party to whom such payment is due shall
be entitled to receive interest computed at such rate upon the late payment of
any such amount which is required at any time to be paid hereunder.

10.   Carrybacks

If part or all of an unused consolidated net operating loss or tax credit of UCC
or one of its Subsidiaries arises in a year in which UCC or such Subsidiary is
not a Member of the Dow Group and is carried back to a year in which UCC or such
Subsidiary is a Member of the Dow Group, any refund or reduction in tax
liability arising from the carryback will be retained by or allocated to Dow.
Dow shall have no obligation to pay to UCC or its Subsidiaries the amount of any
refund or credit of federal income tax that Dow may receive as a result of such
carryback (nor will such occurrence affect the calculation of Allowable Tax
Attributes).

11.   Allocation of Dow Group Consolidated Tax Liability For Purposes of
Determining Earnings and Profits

The Dow Group Consolidated Tax Liability for each Taxable Year of the Dow Group
shall, for purposes of determining the earnings and profits of each Member, be
allocated among the Members in accordance with the methods prescribed in
Section 1.1552-1(a)(2) of the Income Tax Regulations. Notwithstanding the
foregoing, Dow may, in its sole and absolute discretion, change the method set
forth above to the extent that is it permitted to do so by applicable law;
provided further that such change in method is consistently applied to all
Members of the Dow Group.

30

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

12.   Dow Control of Conduct of Audits, Litigation, Expenses

(a)    In any audit, conference or other proceeding with the Service or the
relevant state or local authorities, or in any judicial proceedings concerning
the determination of the Dow Group Consolidated Return Liability or the state or
local income tax liability of any consolidated, combined or unitary group
including Dow or any of it Subsidiaries (other than UCC or a Subsidiary of UCC)
and UCC (or any of the Subsidiaries of UCC), Dow shall have the exclusive right
to contest (with the participation of the Tax Director of UCC) in (a) any
examination by the Service at the district level or by any state or local
authority, or (b) the preparation and submission of any protest brief or other
submission to the Service's appellate division (or in any similar administrative
proceeding before any state or local authority), compromise or settle any
adjustment or deficiency proposed, asserted or assessed as a result of such
proceeding and to extend or refuse to extend the applicable time period for
making assessments or adjustments. UCC and each subsidiary of UCC hereby
appoints Dow as its agent for the purpose of conducting such contest or
proposing and concluding any such compromise and settlement. Dow shall have
control over the proceedings, but shall confer in good faith with UCC regarding
any proposed adjustment bearing on any material liability of UCC pursuant to
this Agreement. UCC shall support any audit or other examination or judicial or
administrative proceeding with respect to any Taxable Year, at its own expense,
in any reasonable way requested by Dow. Nothing herein shall limit Dow's
discretion to determine whether and in what amount an item arising from UCC or
any UCC Subsidiary shall be conceded or otherwise compromised and whether and in
what amount an item results in an adjustment to UCC or any UCC Subsidiary
described in Section 8(a); provided, however, that such decision shall be made
only after full and complete good faith consultation with the Tax Director of
UCC.

(b)    Expenses. UCC shall reimburse Dow for all expenses (including, without
limitation, legal and accounting fees) incurred by Dow in the course of
proceedings described in this Section 12 to the extent such expenses are
allocable, in Dow's sole and absolute discretion, but after prior good faith
consultation with UCC (if requested by the Tax Director of UCC), to UCC Member
items.

13.   Partnership Interests

In connection with any partnership interest for which UCC or a UCC Subsidiary is
the Tax Matters Partner, UCC shall to the maximum extent feasible make
elections, use accounting methods, and report positions with respect to such
partnership interest that are consistent with positions reported on the Dow
Group's Consolidated Return and report positions on any other tax returns that
consistent with those reported for such partnership interest on the Dow Group's
Consolidated Return. UCC shall confer in good faith with Dow in advance
regarding any such item which may be or could be inconsistent with items on the
Dow Group's Consolidated Return.

14.   Administration; Resolution of Disputes

The provisions of this Agreement will be administered by Dow. Except as
otherwise expressly governed by the terms of this Agreement, Dow may use any
reasonable method in making any computations or allocations hereunder, and Dow's
calculations will be conclusive.

15.   Indemnification Against Joint and Several Liability

Except as may be expressly provided otherwise in this Agreement, Dow shall be
liable for, and agrees to defend, hold harmless and indemnify the UCC Members
from and against, any and all taxes (and any interest, penalties and similar
amounts relating thereto of the Dow Group (other than the UCC Members),
including, but not limited to, any such taxes (and any interest, penalties and
similar amounts relating thereto) for which any UCC Member is or may be or
become liable for under any successor or transferee liability law or other
similar law under Section 1.1502-6 or 1.1502-78(b) of the Income Tax Regulations
or any similar provision under any applicable foreign, state, or local law.

16.   Interpretation

This Agreement is intended to provide for the calculation and allocation of
certain federal and state and local income tax liabilities between the Dow Group
(other than UCC and its Subsidiaries) and the UCC Member, and any situation or
circumstances concerning such calculation and allocation that is not
specifically contemplated hereby or provided for herein shall be dealt with in a
manner consistent with the underlying principles of calculation and allocation
in this Agreement.

31

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

17.   Effect of Agreement

This Agreement shall determine the liability of Dow and the UCC Members as to
the matters provided for herein, whether or not such determination is effective
for purposes of the Code or of state or local revenue laws, for financial
reporting purposes or any other purpose.

18.   Term

This Agreement will apply to Taxable Years ending after the Effective Date and
all subsequent Taxable Years, unless Dow and any UCC Member agree in writing to
terminate this Agreement. Notwithstanding such termination, this Agreement will
continue in effect with respect to any payment or refunds due for all Taxable
Years prior to termination. Any UCC Member that leaves the Dow Group will be
bound this Agreement. The failure of one or more parties hereto to qualify for
inclusion in the Consolidated Return filed by Dow will not operate to terminate
this Agreement with respect to the other parties as long as two or more parties
hereto continue to so qualify.

19.   Assignment

Rights and obligations under this Agreement will not be assignable by any party
without the prior written consent of the other parties.

20.   Confidentiality

Dow and the UCC Members agree that any information furnished among one another
pursuant to this Agreement is confidential and, except as and to the extent
required during the course of the preparation or returns or the conduct of an
audit or litigation, shall not be disclosed to other persons.

21.   Documentation

All material, including but not limited to, returns, supporting schedules, work
papers, correspondence, and other documents relating to the Consolidated Return
and any Combined Returns filed for a Taxable Year subject to this Agreement will
be made available to any party to the Agreement during regular business hours
for a minimum period equal to applicable federal and state record retention
requirements (or the applicable statue or limitations period).

22.   Additional Members

The parties hereto specifically recognize that from time to time other
Subsidiaries of Dow and UCC may become or become or become again Members of the
Dow Group and hereby agree that this Agreement shall be deemed to have been
adopted and affirmed, or readopted and reaffirmed, by such Subsidiary. Dow and
UCC shall, upon the written request of the other, cause any of their respective
Subsidiaries formally to ratify and execute this Agreement.

23.   Tax Law Changes

Any alteration, modification, addition, deletion, or other change in the Code or
the Income Tax Regulations (or the applicable state and local tax provisions)
will automatically be applicable to this Agreement when changed.

24.   Successors and Assigns

This Agreement will bind and inure to the benefit of the respective successors
and assigns of the parties hereto; but no assignment will relieve any party of
its obligations hereunder without the written consent of the other parties.

25.   Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

32

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

26.   Headings

The headings in this Agreement are inserted for convenience only and shall not
constitute a part hereof or affect the interpretation of this Agreement.

27.   Severability.

If any provision of this Agreement is held to be unenforceable for any reason,
it shall be adjusted rather than voided, if possible, in order to achieve the
intent of the parties to the maximum extent practicable. In any event, all other
provisions of this Agreement shall be deemed valid, binding and enforceable to
their full extent.

28.   Entire Agreement

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and, except as expressly contained herein there are no
written or oral promises, covenants, undertakings, representations or warranties
of the parties with respect to the subject matter hereof.

29.   Notices

Any notices or other communications required or permitted by this Agreement
shall be effective upon the receipt, shall be in writing personally delivered or
mailed by registered or certified mail, return receipt requested, or sent by
facsimile to the persons and addresses shown below:

(a)With respect to Dow:
The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Mr. Chuck Hahn, Director of Taxes

(b)With Respect to UCC:
Union Carbide Corporation
39 Old Ridgebury Rd.
Danbury, CT 06817-0001
Attention: Mr. John Dearborn, President

30.   Governing Law

This Agreement shall be construed and interpreted, and all rights and
liabilities of the parties hereto, with respect to this Agreement shall be
governed by the laws of the State of Delaware, U.S.A.

33

--------------------------------------------------------------------------------

EXHIBIT 10.27

Amended and Restated Tax Sharing Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties respective authorized representatives executed
this Agreement on the dates below their respective signatures, but effective as
of February 7, 2001.

THE DOW CHEMICAL COMPANY
 
BY
 
/s/  CHARLES J. HAHN      

--------------------------------------------------------------------------------


    Name:   Charles J. Hahn     Title:   Director of Tax and Assistant Secretary
    Date   June 30, 2003  
UNION CARBIDE CORPORATION ON BEHALF OF THE UCC MEMBERS
 
BY
 
/s/  EDWARD W. RICH      

--------------------------------------------------------------------------------


    Name:   Edward W. Rich     Title:   Vice President and Treasurer     Date  
June 30, 2003  

34

--------------------------------------------------------------------------------



QuickLinks


Amended and Restated Tax Sharing Agreement
